ACCEPTED
                                                                                               04-15-00222-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                          7/22/2015 9:10:50 AM
                                                                                                KEITH HOTTLE
                                                                                                        CLERK

                             CAUSE NO. 04-15-00222-CV
IN THE ESTATE OF                                §      IN THE FOURTH COURT
                                                              FILED IN
                                                       4th COURT OF APPEALS
CARLOS AGUILAR,                        §    OF APPEALS  SAN ANTONIO, TEXAS
                                                       7/22/2015 9:10:50 AM
DECEASED                               §    SAN ANTONIO,     TEXAS
                                                         KEITH E. HOTTLE
________________________________________________________________________
                                                               Clerk

         APPELLEES’ NOTICE OF FILING REPORTER’S RECORD
________________________________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

      NOW COMES Clarissa Aguilar, as the sole surviving parent and Next Friend of

Carlos Aguilar, Jr., Alyssa Aguilar, Andrew Aguilar, Marcus Aguilar, and Kaylee Aguilar,

Minor Children (hereinafter “Movants”), and gives notice to the Court of the filing of the

Reporter’s Record for the May 26, 2015 hearing in 2012-PB4-000048-L2, the trial court

case for In the Estate of Carlos Aguilar, deceased, on Movant’s Motion for Contempt

against Vanessa Arce and Her Counsel. The record, which is referenced in Appellee’s

Reply to Appellant’s Response to Motion for Sanctions, is attached as Exhibit A.

                                         Respectfully submitted,
                                         BY: “/s/ Ronald Rodriguez”
                                         Ronald Rodriguez
                                         State Bar No. 00788306
                                         ron@ronaldrodriguez.com
                                         Willard Clark
                                         State Bar No. 24087307
                                         will@ronaldrodriguez.com
                                         The Law Offices of Ronald Rodriguez
                                         A Professional Corporation
                                         915 Victoria Street
                                         Laredo, Texas 78040
                                         Tel: (956) 796-1000
                                         Fax: (956) 796-1002
                           CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the foregoing document has been served on

all counsel of record on this July 22, 2015, in accordance with the Texas Rules of Civil

Procedure.

                                        “/s/ Ronald Rodriguez”